Citation Nr: 0722105	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-30 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.





ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from August 
to December 1973.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which granted the veteran's claim for 
nonservice-connected pension benefits, but denied his claim 
for service connection for an acquired psychiatric disorder.

When this case was previously before the Board in April 2006, 
the Board remanded the claim for service connection for an 
acquired psychiatric disorder for additional development.  
Information and evidence since obtained has a bearing on this 
issue and, as will be explained, warrants even further 
development.

Also in the April 2006 remand, the Board directed the RO to 
send the veteran a Statement of the Case (SOC) concerning 
additional claims for an earlier effective date for the grant 
of nonservice-connected pension benefits and for an increased 
rating for these benefits pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999).  The RO sent the SOC in September 2006, 
but the veteran did not respond by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  So 
these additional claims are not before the Board.  38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302, etc. (2006).

As also discussed in the Board's April 2006 remand, there is 
evidence the veteran filed an informal claim for alcoholism 
in July 2002.  There is no clarification in the record, 
however, as to whether he wants to withdraw this informal 
claim.  Indeed, he restated his contentions regarding 
alcoholism in correspondence received in October 2006.  
Still, the Board observes that no development of this 
informal claim has taken place since the April 2006 Remand.  
So it is again referred to the RO for appropriate development 
and consideration.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2006).

Regrettably, still further development of the evidence is 
needed before the Board can make a decision concerning the 
claim for service connection for an acquired psychiatric 
disorder.  Consequently, the Board is again remanding this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Records obtained since the Board's prior, April 2006, remand 
include a statement from the veteran's past treating 
physician, Dr. Lottick.  In addition, service personnel 
records relating to the veteran's relatively short period of 
service have been obtained.

As for these military personnel records, discharge papers 
from December 1973 indicate the veteran was discharged due to 
his "inability to emotionally adjust to the U.S. Army."  This 
problem prevented him from performing to acceptable 
standards.  Other than this, the only evidence regarding the 
reasons for his separation is his DD Form 214, which shows he 
was discharged pursuant to Army Regulation 
635-200, meaning as a result of unfitness or unsuitability.  
So these personnel records suggest the reason he could no 
longer continue serving in the military was because of a 
possible psychiatric-related disorder.  In addition, he has 
steadfastly maintained throughout the development of his 
claim and appeal that he was treated during service by a 
female psychiatrist at Fort Dix, New Jersey, for a nervous 
condition.  He most recently mentioned this in a February 
2006 statement.

While there already has been extensive development of the 
veteran's claim, efforts have not been made to obtain 
clinical records that might confirm his psychiatric treatment 
at Fort Dix during his brief period of service during 1973.  
And in light of the newly obtained evidence showing the 
reasons for his separation from the military, compliance with 
the duty to assist requires attempting to obtain these 
additional clinical records.  See 38 C.F.R. § 3.159(c)(3) 
(2006).

The statement from Dr. Lottick, now retired, recalls the 
veteran having an anxiety disorder when discharged from 
service.  This is the first medical evidence potentially 
showing the veteran had an acquired psychiatric disorder 
during service or within one year of his discharge.  So a VA 
examination, including a review of the claims file for the 
veteran's pertinent medical and other history, is needed for 
a medical opinion addressing the nature and etiology of his 
claimed acquired psychiatric disorder.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

Finally, the Board sees the veteran has been receiving 
ongoing treatment for his psychiatric disorder at the VA 
Medical Center (VAMC) in Wilkes-Barre, Pennsylvania.  The 
records of this treatment also should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive - if not actual, 
possession of the agency and must be obtained if the material 
could be determinative of the claim).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Attempt to obtain the clinical records 
of any psychiatric-related treatment the 
veteran may have received at Fort Dix, New 
Jersey, between September and December 
1973.  This includes, if necessary, 
contacting the National Personnel Records 
Center (NPRC) or other appropriate 
authority.  The search should include 
records from the now-closed Walson Army 
Hospital at that base.



2.  Also obtain the names and addresses of 
all VA and non-VA medical care providers 
who have treated the veteran for a 
psychiatric disorder since June 2006.  
In particular, contact the VAMC in Wilkes-
Barre, Pennsylvania, and obtain any 
relevant additional records.

3.  Schedule the veteran for a VA 
psychiatric examination to obtain an 
opinion as to the likelihood (very likely, 
as likely as not, unlikely) any current 
psychiatric disorder found to be present 
is the result of his service in the 
military, including indicating whether he 
had a psychosis within one year of his 
discharge in December 1973.  If it is 
determined he clearly and unmistakably had 
a psychiatric disorder prior to entering 
the military, indicate the most likely 
diagnosis and whether the 
pre-existing condition was aggravated 
during service (from August to December 
1973) beyond its natural progression.  And 
to facilitate making these important 
determinations, have the designated 
examiner review the claims file for the 
veteran's pertinent medical and other 
history, including a complete copy of this 
remand.

4.  Then readjudicate the claim for 
service connection for an acquired 
psychiatric disorder in light of the 
additional evidence.  If this claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



